PER CURIAM.
Willie Outler appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no error. We therefore affirm for the reasons stated by the district court. See Outler v. Gal, No. CA-01-4222-4-23 (D.S.C. filed May 9, 2002; entered May 13, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.